Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 11/09/2021, in which claims 1, 4, 6, 9-10, 13-15 are currently amended and claims 16-20 are new. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 6, “latera protecting element” should be 
-- lateral protecting element --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “a skin facing end surface”.  However, claim 1 recites, that the lateral protecting element has a “top end surface… as a skin facing surface”.  It appears that the Applicant is claiming the same surface twice. 
Claim 13, lines 3-4 recites, “a first substantially flat wall portion having a bottom cutting edge of the at least one toothed cutting edge.”  There appears to be a missing relationship between the wall portion and the toothed cutting edge.  Does the Applicant mean that  a first substantially flat wall portion having a bottom cutting edge formed from the at least one toothed cutting edge?  
Claim 13, lines 5-6 recites, “a second wall portion having a top cutting edge of the at least one toothed cutting edge.”  There appears to be a missing relationship between the wall portion and the toothed cutting edge.  Does the Applicant mean that  a second wall portion having a top cutting edge formed from the at least one toothed cutting edge?
Claim 13, line 7, recites, “are connected at respective at least one toothed cutting edges.”  The limitations “at respective” and “at least one” do not appear to function together.   Does Applicant intend, “are connected at said at least one toothed cutting edge”?
Claim 14, lines 5-6 recites, “wherein the longitudinal protecting element comprises a longitudinal extension that has a dimension at least greater than or equal to an overall longitudinal extension of the stationary blade between the first toothed cutting edge and the second toothed cutting edge”.  First it is noted that the distance between the two cutting edges would be in the lateral direction. Second, the length of the protecting element is not longer than the blade.  It appears that the Applicant is tyring to 
Claim 14 recites the limitation " longitudinal protecting element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (JPH09253353) in view of Sussmann (U.S. Patent 2,242,405) and in further view of Rocha (U.S. Patent 6,499,218), Thomas (U.S. Patent 4,640,012), Ochiai et al. (U.S. Patent 4,549,352), and Nasu et al. (U.S. Patent 4,442,596), herein referred to as Nasu.
In regards to claim 1, Itou discloses a blade set (14) of a hair cutting appliance, said blade set being arranged to be moved through hair in a moving direction to cut hair, said blade set comprising: a stationary blade (outer blade 24) comprising a least one toothed cutting edge (36), and a lateral end, wherein the stationary blade (outer blade 24) further comprises a first surface (top surface) and a second surface (bottom dentitions 36 engage the sides of 48 to the left and right of the hole 56; fig. 3 and paragraph [0016];) , such that, when in use, skin contact of the lateral edge is prevented, and wherein the lateral protecting element (28) and the lateral end (end of blade 24) cooperate so as to prevent hairs from being trapped there between (e.g. there is a groove 40), wherein the lateral protecting element (28) furtherPage 2 of 37Appl. No. 15/035,878Docket No. 2013P01597WOUS Response to Office Action of August 16, 2021Customer No. 24737comprises a recessed portion (56), wherein the recessed portion (area around hole 56) includes an aperture (hole 56; fig. 3) provided at a same ; “and the entire rough shaving inner blade assembly 72 is urged in the direction of the rough shaving outer blade 24 by the leaf spring 32. It can slide in a state of being in constant contact with the inner surface of the 24” paragraph [0021]); wherein (i) the recessed portion (area around 56) of the lateral protecting element and (ii) the lateral opening(e.g. c/c), which includes the extension of the guide slot at the lateral end of the stationary blade (24), at least partially overlap each other(the blade 24 is inserted into the insertion hole 56 so that through hole 38 engages protrusion 60), and wherein the recessed portion (area around 56); 
wherein the stationary blade and the movable blade comprise at least metal (paragraphs [0014-0015]), and the lateral protecting element comprises a plastic material (synthetic resin; paragraph [0016]).  
Itou does not disclose that the metal stationary blade and movable blade are made of stainless steel.   Attention is further directed to the Sussman reference which discloses another shaving implement. Sussman discloses that it is known for the inner blade to be made of metal and the outer guard/blade to be made of plastic or steel (see page 2, col, 1, lines 15-20 and page 2, col. 2, lines 2-5). Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Leshin, 125 USPQ 416.  As Itou discloses that the blades are formed from steel  and as taught by Sussman to be known to form the blades from stainless steel in combination with a plastic guard, it would have been obvious to one having ordinary skill in the art to have formed the cutting blades from steel or other similar metal as is well known for providing sharp cutting edges.  It has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The modified device of Itou still does not disclose that the recessed portion (area around 56) exposes at least a portion of the lateral opening and the extension of the guide slot at the lateral end of the stationary blade on the same side as the bottom end surface of the lateral protecting element to enable a removal of hair cutting particles and debris from an exposed portion of the extension of the guide slot at the lateral end of the stationary blade, via the aperture of the lateral protecting element, in the lateral direction and in a direction away from the bar portion towards the bottom end surface, opposite the top end surface.   Itou does disclose a recessed portion with an aperture for receiving the stationary blade 24, such that the hole 38 is retained on the protrusion 60.  The difference between the claimed invention and the prior art being the extension of the insertion hole 56 completely through the head 48 of the blade holder 28.  Attention is additionally directed to the Rocha, Thomas, Ochiai, and Nasu razors, which are not being cited in combination, but rather to establish the state of the art. Rocha and Thomas disclose two wet razors wherein openings are provided at the sizes of the cartridge housing so that water can be utilized to flush out cut hair particles away from 
In regards to claim 3, the modified device of Itou discloses wherein the lateral protecting element (28) laterally overlaps the lateral end (of the stationary blade 24).  
In regards to claim 4, the modified device of Itou discloses wherein the lateral protecting element (28) laterally adjoins the lateral end, wherein a lateral slot between the lateral protecting element and the lateral end has a maximum clearance dimension no greater than a cross-sectional extension of a hair filament such that hair may not enter the lateral slot between the latera protecting element and the lateral end (blade teeth abut end of 48).  
In regards to claim 5, the modified device of Itou discloses wherein the lateral protecting element (28) comprises a lateral edge rounding (at 48), at a skin-oriented side thereof, that is greater than an overall height of the stationary blade, at least at the cutting edge thereof (the edges of 48 are rounded and they extend above blade 24; fig).  

In regards to claim 7, the modified device of Itou discloses wherein the lateral protecting element (28) comprises a skin-facing end surface that is aligned with or slightly Page 4 of 37elevated with respect to the first surface of the stationary blade in the vertical direction (Z), wherein an offset dimension in the vertical direction (Z) comprises a dimension selected from the group consisting of (i) a range of 0.5 mm to 0.0 mm, and (ii) a range of 0.3 mm to 0.0 mm.  
In regards to claim 8, the modified device of Itou discloses wherein the lateral protecting element (28) overlaps the stationary blade (24) in the longitudinal direction (X) at the cutting edge (fig. 3, teeth 56 abut end with slot 56 in 48), and wherein the lateral protecting element (28) comprises a smoothed longitudinal end transition (rounded edges), further wherein the smoothed longitudinal end transition comprises a frontal end rounding (rounded edges) that is arranged to contact the skin, when in use for shaving purposes.  
In regards to claim 9, the modified device of Itou discloses wherein the recessed portion (area around 56) in the lateral protecting element further comprises the aperture 
In regards to claim 11, the modified device of Itou discloses wherein the lateral protecting element (28) is form-fitted to the stationary blade (24) via a positive-locking feature (38/60).
In regards to claim 13, as best understood, the modified device of Itou discloses wherein the stationary blade (24) at least partially encloses the movable blade, wherein the stationary blade comprises a first substantially flat wall portion (40) having a bottom cutting edge of the at least one toothed cutting edge (near 36) and that is arranged, when in use, as a skin-facing wall portion, a second wall portion (surface of C; fig. 6) having a top cutting edge of the at least one toothed cutting edge (36) and facing away from the skin, wherein the first wall portion and the second wall portion are connected at respective at least one toothed cutting edges(36) thereof, thereby defining a plurality of longitudinally extending stationary teeth (36) alternating with respective tooth slots, wherein the movable blade (26) is guided in a within the guide slot  (c/c) which includes a region between the first wall portion and the second wall portion such that teeth of the movable blade, arranged at the cutting edge thereof, cooperate with the stationary teeth to cut hairs caught in the tooth slots.  
In regards to claim 14, as best understood, the modified device of Itou discloses wherein the at least one toothed cutting edge (36) of the stationary blade comprises a first toothed cutting edge (36 right side) and a second toothed cutting edge (36 left side) longitudinally spaced and on an opposite side of the stationary blade (24) from the first toothed cutting edge, and wherein the longitudinal protecting element comprises a 
In regards to claim 15, the modified device of Itou discloses a hair cutting appliance comprising a housing (body portion 20) accommodating a motor (electric razor), a drive mechanism, and a cutting unit (14) coupled to the motor via the drive mechanism (drive portion; paragraph [0013]), wherein the cutting unit comprises a blade set as claimed in claim 1.  
In regards to claim 18, the modified device of Itou discloses wherein the lateral end of the stationary blade is independent of the housing (20), neither being embedded in nor shielded by the housing (the stationary blade is in the outer blade holder 22).  
In regards to claim 20, the modified device of Itou discloses wherein the lateral protecting element (28) is exposed at the top end surface, the bottom end surface (bottom of 48; near 56 extends over 46), and the recessed portion (as viewed from the side; fig.3 and as modified), the lateral protecting element being spaced from and independent of the housing, neither being embedded in nor shielded by the housing (attached to blade holder 22)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (JPH09253353) in view of Sussmann (U.S. Patent 2,242,405) and in further view of 
Rocha (U.S. Patent 6,499,218), Thomas (U.S. Patent 4,640,012), Ochiai et al. (U.S. Patent 4,549,352), and Nasu et al. (U.S. Patent 4,442,596), herein referred to as 
In regards to claim 2, the modified device of Itou discloses wherein the lateral protecting element (28) comprises a smoothed edge transition that includes a rounding, extending in a longitudinal direction (X) that is substantially perpendicular to the lateral direction (Y) (fig. 3), but does not disclose wherein further the smoothed edge transition is convexly curved when Page 3 of 37viewed in a cross-sectional plane perpendicular to the longitudinal direction.  Attention is further directed to the Andis and Knapp shaving devices which are not being cited together, but rather to establish the state of the prior art at the time of the invention.  Both Andis and Knapp discloses a shaving device with two reciprocating saw blades mounted inside the other.  Andis discloses that it is known to provide a rounded ridge for preventing injury to the use from contact with the edges and corners of the blade (page 2, col. 1, lines 51-54). Knapp discloses that it is known to provide a rolled edge 25 at the end of the blade plate 17 to protect against gouging of the skin of the user while using the cutter head. (page 2, col. 2, lines 26-32).  Thus as demonstrated by both Andis and Knapp it is known to provide concave edges near the blade edge as an added protection to the user.  It would have been obvious to one having ordinary skill in the art to have provided a more pronounced concave rounding on the edges of the Itou protecting element as taught by both Andis and Knapp as an alternative shape known to protect the user as the blades are passes along the user’s skin. 


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (JPH09253353) in view of Sussmann (U.S. Patent 2,242,405) and in further view of 
Rocha (U.S. Patent 6,499,218), Thomas (U.S. Patent 4,640,012), Ochiai et al. (U.S. Patent 4,549,352), and Nasu et al. (U.S. Patent 4,442,596), herein referred to as Nasu.
And in further view of Greutert (U.S. Patent 4,619,048) and Tapper (U.S. Patent 3,373,747).   In regards to claim 10 and 12, the modified device of Itou disclose wherein the stationary blade and the movable blade comprise at least sheet metal material (steel), but does not positively disclose wherein the synthetic resin material of the lateral protecting element is a thermoplastic material.  Attention is further directed to the Greutert and Tapper references.  Greutert also discloses a shaving head with a stationary metal foil that is integrally connected to the plastic frame. Greutert discloses that one way to connect the foil to the frame is setting the metal foil in a mold and injection molding the plastic into the mold, which also fixes the foil.  Greutert does not disclose the material of the plastic. Attention is also directed to the Tapper hand held electric shaver. Tapper discloses that for these handheld devices it is known that ABS (acrylonitrile butadiene styrene) makes a good material for forming the case and cover as it can be injected molded and also has a high impact strength (see col. 2, lines 55-72).  It would have been obvious to one having ordinary skill in the art to have formed the Itou metal blade and plastic housing from an injection/ overmolded process, wherein the stationary blade was secured to the housing protecting element via a molding process such as taught by Greutert to make the assembly more secure and to have used a well-known injectable, thermoplastic material such as ABS as shown by Tapper .

Claim 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (JPH09253353) in view of Sussmann (U.S. Patent 2,242,405) and in further view of Rocha (U.S. Patent 6,499,218), Thomas (U.S. Patent 4,640,012), Ochiai et al. (U.S. Patent 4,549,352), and Nasu et al. (U.S. Patent 4,442,596), herein referred to as Nasu.and in further view of Fung (U.S. Publication 2008/0034591).
In regards to claims 16, 17 and 19, the modified device of Itou does not positively disclose that the blade set is pivotally mounted to the housing (20).  Attention is further directed to the Fung shaver.  Fung discloses providing a shaving head 14 with one or more trimmers 20 and one or more shaving foils 19.  The head is pivotally mounted at a ball and swivel joint 46 to the housing 12.  The joint allows the shaving head to move in any direction from a longitudinal axis through the shaving device 10 and thereby move to the contour of the body part being shaver (paragraph [0028]).  It similarly would have been obvious to one having ordinary skill in the art to have modified the connection from the shaving head to the housing of the Itou shaver to have a swivel joint to allow for more movement of the shaving head relative to the various contoured surfaces being shaved. 
In regards to claim 16, the modified device of Itou discloses wherein the blade set is pivotably mounted to the housing (at a swivel joint 46) in an exposed manner in which the blade set (24/26 Itou) is spaced from and independent of the housing (20) 
In regards to claim 17, the modified device of Itou discloses wherein the lateral protecting element (28) is adapted to pivot along with the blade set in which both the lateral protecting element and the blade set undergo similar motion and orientation changes when in use (at a swivel joint 46; Fung)
In regards to claim 19, the modified device of Itou discloses wherein the blade set comprises a contour-following blade set (24/26) configured to pivot or swivel with respect to the housing (at a swivel joint 46; Fung).  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LAURA M LEE/Primary Examiner, Art Unit 3724